Appellant was convicted of forgery and allotted two years in the penitentiary.
The record is without a statement of facts. The motion for a new trial is predicated upon the action of the court overruling the application for a continuance on account of the absence of witnesses who are therein *Page 332 
mentioned. The application is not in the record, nor does the evidence adduced on the trial accompany the record. This court can not reverse with reference to this contingency unless there was a bill of exceptions reserved to this action, and also unless there be a statement of facts, even if there had been a bill of exceptions. The matters being so presented, they can not be considered. This is the question presented for revision.
The judgment is affirmed.
Affirmed.